Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references: CN 1324309A, CN1651302A, and CN 1654262A do not comply with 37 CFR 1.98 (a)(3)(i) because it does not include a concise explanation of the relevance as it is presently understood by the individual designated in 37 CFR 1.56 (c) most knowledgeable about the content of the information of these references listed that are not in the English language.  These references have been crossed-out and not considered.
Allowable Subject Matter
Claims 16-30 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616